Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 9




                    THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

 MICHAEL FRIDMAN, individually and
 on behalf of all those similarly situated,

       Plaintiff,

 vs.                                    Case No.

 1-800 CONTACTS, INC.,                  State Court Case No. 2021-006323-CA-01

       Defendant.
                                  /

                    NOTICE OF REMOVAL OF CIVIL ACTION

       Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, defendant 1-800

 Contacts, Inc. (“1-800 Contacts” or “Defendant”) hereby removes this action from

 the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida, and styled as Case No. 2021-006323-CA-01 (the “State Court Action”), to

 the United States District Court for the Southern District of Florida, Miami Division.

 In support of removal, 1-800 Contacts states as follows:

 I.    BACKGROUND

       1.     On March 16, 2021, Plaintiff Michael Fridman (“Plaintiff”),

 individually and on behalf of all others similarly situated, commenced a putative

 class action by filing a Class Action Complaint (“Complaint”) against 1-800

 Contacts. A true and correct copy of the Complaint is attached hereto as Exhibit A.
 Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 9




        2.       On April 6, 2021, 1-800 Contacts was served with the Complaint. A

  true and correct copy of the Service of Process is attached hereto as Exhibit B.

        3.       True and correct copies of all process, pleadings, and orders in the State

  Court Action not previously referenced are attached hereto as Exhibit C.

        4.       The Complaint alleges that 1-800 Contacts unlawfully intercepted

  Plaintiff’s and putative class members’ “electronic communications” in violation of

  the Florida Security of Communications Act, Fla. Stat. § 934.01, et seq. (“FSCA”).

  (Ex. A ¶ 1).

        5.       This Notice of Removal is timely under 28 U.S.C. § 1446(b), as it is

  filed within thirty (30) days after Plaintiff’s service of the Complaint upon 1-800

  Contacts.

        6.       Nothing in this Notice of Removal shall constitute a waiver of

  Defendant’s right to assert any defense, including motions pursuant to Federal Rule

  of Civil Procedure 12, as the case progresses.

II.   VENUE

        7.       The basis for removal and this Court’s original jurisdiction derives from

  28 U.S.C. § 1332. This is a purported class action in which the Complaint alleges

  that the putative class includes no less than 100 individuals, the amount in

  controversy exceeds the sum of $5,000,000, exclusive of interest and costs, and is a

  class action in which the plaintiff is a citizen of a State different from the defendant.



                                              2
  Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 9




   Removal is proper under 28 U.S.C. § 1441 because this Court has original diversity

   jurisdiction over the underlying dispute pursuant to 28 U.S.C. § 1332(d)(2).

         8.     Venue is proper under 28 U.S.C. § 1441(a) because this Court is the

   district and division embracing Miami-Dade County, Florida, the location where the

   State Court Action is pending.

III.   JURISDICTION

         9.     This action is properly removable under the Class Action Fairness Act,

   28 U.S.C. § 1332 (“CAFA”), because, as discussed in more detail below, (i) it is a

   purported class action, (ii) the putative class exceeds 100 individuals, (iii) the

   plaintiff is a citizen of a State different from the defendant, and (iv) the amount in

   controversy exceeds $5,000,000 in the aggregate, exclusive of interest and costs.

   See 28 U.S.C. § 1332(d).

         A.     This Action Meets the “Class Action” Definition Under CAFA

         10.    The State Court Action is a “class action.” CAFA provides:

                [T]he term “class action” means any civil action filed
                under rule 23 of the Federal Rules of Civil Procedure or
                similar State statute or rule of judicial procedure
                authorizing an action to be brought by 1 or more
                representative persons as a class action . . . .

   28 U.S.C. § 1332(d)(1)(B). CAFA further provides “[t]his subsection shall apply to

   any class action before or after the entry of a class certification order by the court

   with respect to that action.” 28 U.S.C. § 1332(d)(8).



                                              3
Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 9




        11.    Plaintiff filed the State Court Action as a putative class action. See (Ex.

 A ¶ 1) (“This is a class action. . . .”)

        12.    Plaintiff also asserts that he seeks to represent a class, defined as:

               Florida    residents   who      visited    the     Website
               [1800contacts.com],      and        whose       electronic
               communications were intercepted or recorded by QM on
               behalf of Defendant, without their prior consent . . .

 (Ex. A ¶¶ 3, 43).

        B.     The Putative Class Exceeds 100 Members

        13.    Plaintiff alleges that the putative class is, upon information and belief,

 “in the thousands.” (Ex. A ¶ 47; see also Exhibit D, Declaration of John T. Williams,

 ¶ 10 indicating that the putative class, based only on Plaintiff's allegations would at

 least exceed 5000 individuals). Accordingly, the proposed class has at least one

 hundred members in the aggregate. 28 U.S.C. § 1332(d)(5)(b).1

        C.     The Action Meets CAFA’s Minimal Diversity Requirement

        14.    CAFA applies when “any member of a class of plaintiffs is a citizen of

 a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). “Under CAFA,

 federal courts now have original jurisdiction over class actions in which the amount

 in controversy exceeds $5,000,000 and there is minimal diversity (at least one




 1
   Although the putative class proposed by Plaintiff meets the threshold for
 jurisdictional purposes, 1-800 Contacts denies that this action ultimately will prove
 appropriate for class treatment.

                                             4
Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 9




 plaintiff and one defendant are from different states).” Evans v. Walter Indus., Inc.,

 449 F.3d 1159, 1163 (11th Cir. 2006).

       15.      Plaintiff alleges that he is a citizen of Miami-Dade County, Florida.

 (Ex. A ¶ 7).

       16.      1-800 Contacts is a Delaware corporation with its principal place of

 business in Draper, Utah. (Ex. A ¶ 8; see also Ex. D, ¶10 and Exhibit E (the

 Delaware Division of Corporations webpage reflecting the corporate information of

 1-800 Contacts). 1-800 Contacts is therefore a citizen of Delaware and Utah. See 28

 U.S.C. § 1332 (“a corporation shall be deemed to be a citizen of every State and

 foreign state by which it has been incorporated and of the State or foreign state where

 it has its principal place of business.”).

       17.      Accordingly, because Plaintiff is a citizen of Florida, and 1-800

 Contacts is a citizen of Delaware and Utah, CAFA’s minimal diversity requirement

 is satisfied. See 28 U.S.C. § 1332(d)(2)(A).

       D.       This Action Meets CAFA’s Amount-in-Controversy Requirement

       18.      CAFA creates original jurisdiction for “any civil action in which the

 matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

 and costs.” 28 U.S.C. § 1332(d)(2). The claims of the individual class members are

 aggregated to determine whether the matter in controversy exceeds $5,000,000. 28

 U.S.C. § 1332(d)(6).



                                              5
Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 9




       19.    The amount-in-controversy analysis considers the amount the plaintiff

 has placed in controversy, not the amount the plaintiff is likely to recover. McDaniel

 v. Fifth Third Bank, No. 14-11615, 2014 U.S. App. LEXIS 10489, *2-*3 (11th Cir.

 June 5, 2014) (“[T]he plaintiff[’s] likelihood of success on the merits is largely

 irrelevant to the court’s jurisdiction because the pertinent question is what is in

 controversy in the case, not how much the plaintiffs are ultimately likely to

 recover.”) (citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir.

 2010) (emphasis in original)).

       20.    To satisfy this requirement, “a defendant’s notice of removal need

 include only a plausible allegation that the amount in controversy exceeds the

 jurisdictional threshold; the notice need not contain evidentiary submissions.” Dart

 Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 81 (2014); see also

 Anderson v. Wilco Life Ins. Co., 943 F.3d 917, 925 (11th Cir. 2019).

       21.    Nevertheless, 1-800 Contacts has submitted a declaration in support of

 its notice of removal that supports how the amount in controversy requirement is

 satisfied. See Ex. D ¶ 10. When determining whether the $5,000,000 threshold has

 been surpassed, “a court may rely on evidence put forward by the removing

 defendant, as well as reasonable inferences and deductions drawn from that

 evidence.” Anderson, 943 F.3d at 925 (citing S. Fla. Wellness, Inc. v. Allstate Ins.

 Co., 745 F.3d 1312, 1315 (11th Cir. 2014)).



                                           6
Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 7 of 9




       22.    Although Plaintiff’s Complaint filed in the State Court Action does not

 specify the amount of damages Plaintiff and the class seek in total, it includes

 allegations that indicate the amount in controversy exceeds $5,000,000, exclusive of

 interests and costs.

       23.    Plaintiff’s Complaint seeks declarative and injunctive relief, liquidated

 damages, punitive statutory damages, and attorneys’ fees and costs. (Ex. A ¶ 71).

 The damages sought by Plaintiff are set forth by the FSCA, which provides for

 “liquidated damages computed at the rate of $100 a day for each day of violation or

 $1,000, whichever is higher.” (Ex. A ¶ 39). The statute of limitations for an FSCA

 claim is two years. Fla. Stat. Ann. § 934.10(3).

       24.    Further, Plaintiff’s Complaint alleges three causes of action 2 against 1-

 800 Contacts, two of which request statutory damages and attorneys’ fees. (See Ex.

 A ¶¶ 71, 78). These allegations provide additional support that the amount-in-

 controversy requirement under CAFA is met.

       25.    More than 5,000 unique Florida visitors placed an order via the Website

 and entered billing and shipping addresses based in Florida between March 16, 2019

 and March 16, 2021. See. Ex. D, Declaration of John T. Williams, ¶ 10. Thus, since

 Plaintiff seeks to recover up to the maximum statutory damages of $1,000 for each



 2
  Plaintiff’s Complaint contains three causes of action. 1-800 Contacts reserves the
 right to challenge whether the causes of action are properly pled.

                                           7
Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 8 of 9




 class member, the aggregated sum of alleged statutory damages alone therefore

 exceeds $5,000,000 (the amount if the 5,000 unique Florida visitors who entered

 billing and shipping addresses based in Florida when they placed an order via the

 Website each recovered the maximum statutory damages of $1,000) . Plaintiff’s

 claims for attorneys’ fees and injunctive relief further increase the “sum or value”

 his demand places in controversy and, when taken together with the statutory

 damages Plaintiff demands, yields a value that satisfies the jurisdiction amount under

 CAFA. See 28 U.S.C. § 1332(d)(2); see also Federated Mut. Ins. Co. v. McKinnon

 Motors, LLC, 329 F.3d 805, 808 (11th Cir. 2003) (“The general rule is that attorneys’

 fees do not count towards the amount in controversy unless they are allowed for by

 statute or contract.”).

IV.     NOTICE

        26.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

 being served on Plaintiff’s counsel and a copy is being filed with the Circuit Court

 of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

        27.    A copy of the civil cover sheet is attached hereto.

V.      CONCLUSION

        WHEREFORE, 1-800 Contacts respectfully requests this Court to assume full

 jurisdiction over the cause herein, as provided by law, and to issue all necessary

 orders and process.



                                           8
Case 1:21-cv-21700-BB Document 1 Entered on FLSD Docket 05/03/2021 Page 9 of 9




 May 3, 2021                     Respectfully submitted,

                                 By: /s/ Jason H. Baruch
                                   Jason H. Baruch
                                   Florida Bar No. 10280
                                   Jessica S. Kramer
                                   Florida Bar No. 125420
                                   HOLLAND & KNIGHT LLP
                                   100 North Tampa St., Suite 4100
                                   Tampa, FL 33602
                                   Tel: 813-227-8500 // 813-229-0134 fax
                                   E-mail: jason.baruch@hklaw.com
                                   Secondary: wendysue.henry@hklaw.com
                                   E-mail: jessica.kramer@hklaw.com
                                   Secondary: gloria.mcknight@hklaw.com

                                    and

                                    Brandon T. White
                                    Florida Bar No. 106792
                                    HOLLAND & KNIGHT LLP
                                    701 Brickell Avenue Suite 3300
                                    Miami, FL 33131
                                    Tel: 305-374-8500
                                    E-Mail: brandon.white@hklaw.com

                                    Attorneys for 1-800 Contacts, Inc.




                                      9
 #83968480_v1
